     Case: 1:19-cv-03547 Document #: 38 Filed: 07/08/19 Page 1 of 30 PageID #:3462




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

H-D U.S.A., LLC,
                                                     Case No. 19-cv-03547
               Plaintiff,
                                                     Judge Gary Feinerman
v.
                                                     Magistrate Judge Jeffrey Cole
46GPFORTYSIX STORE, et al.,
               Defendants.


                            PRELIMINARY INJUNCTION ORDER

        THIS CAUSE being before the Court on Plaintiff H-D U.S.A., LLC’s (“Harley-Davidson”

or “Plaintiff”) Motion for Entry of a Preliminary Injunction, and this Court having heard the

evidence before it hereby GRANTS Plaintiff’s Motion for Entry of a Preliminary Injunction in its

entirety against the defendants identified on Schedule A to the Amended Complaint and attached

hereto (collectively, the “Defendants”) and using at least the online marketplace accounts

identified on Schedule A (the “Defendant Internet Stores”)

        THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defendants since

the Defendants directly target their business activities toward consumers in the United States,

including Illinois. Specifically, Defendants are reaching out to do business with Illinois residents

by operating one or more commercial, interactive Defendant Internet Stores through which Illinois

residents can purchase products using counterfeit versions of the HARLEY-DAVIDSON

Trademarks (a list of which is included in the below chart).
  Case: 1:19-cv-03547 Document #: 38 Filed: 07/08/19 Page 2 of 30 PageID #:3463




REGISTRATION       REGISTERED           REGISTRATION            INTERNATIONAL
  NUMBER           TRADEMARK                 DATE                   CLASSES
  4,771,447     HARLEY-DAVIDSON          July 14, 2015 For: House mark for a full line of
                                                       jewelry in class 014

  3,690,031     HARLEY-DAVIDSON            Sep. 29, 2009   For: Non-luminous, non-
                                                           mechanical tin signs, non-
                                                           luminous, non-mechanical metal
                                                           signs, tool boxes of metal, tool
                                                           chests of metal, key rings of metal,
                                                           and metal personal identification
                                                           tags in class 006

  3,490,890     HARLEY-DAVIDSON            Aug. 26, 2008   For: House mark for a line of
                                                           motorcycles, structural parts for
                                                           motorcycles and related
                                                           motorcycle accessories, namely,
                                                           seats, backrests, decorative fuel
                                                           tank panels, transmission gears,
                                                           fuel tanks, wheel sprockets, gear
                                                           shifts, clutches, battery covers and
                                                           straps, front rear, and intermediate
                                                           kickstands, hub caps, shift knobs,
                                                           foot rests and extensions,
                                                           windshields, leg shields, fender
                                                           tips, brake pedals, handlebar grips,
                                                           safety guards, namely, bars for
                                                           attachment to motorcycles,
                                                           steering dampers, shock absorbers,
                                                           spare wheels, spare wheel carriers,
                                                           boot guards, namely, mud flaps
                                                           and fenders, saddle covers,
                                                           luggage carriers, license plate
                                                           frames, handlebar cross bars, foot
                                                           pedal pads, tank and fender pads,
                                                           rearview, fenders and skirts, and
                                                           wheel balance weights in class 012

  3,393,840     HARLEY-DAVIDSON            Mar. 11, 2008   For: House mark for a full line of
                                                           clothing, footwear and headwear
                                                           in class 025

  2,281,489     HARLEY-DAVIDSON            Sep. 28, 1999   For: Necklaces, bracelets, and
                                                           watch bands in class 014
  1,621,383     HARLEY-DAVIDSON            Nov. 06, 1990   For: Model toy motorcycles,
                                                           miniature motorcycle replicas,

                                       2
Case: 1:19-cv-03547 Document #: 38 Filed: 07/08/19 Page 3 of 30 PageID #:3464




                                                         model toy trucks, and
                                                         electronically operated toy
                                                         motorcycles in class 028

1,606,282     HARLEY-DAVIDSON            Jul. 17, 1990   For: Safety goggles, protective
                                                         helmets and sunglasses in class
                                                         009

1,602,474     HARLEY-DAVIDSON            Jun. 19, 1990   For: Belt buckles in class 026

1,450,348     HARLEY-DAVIDSON            Aug. 04, 1987   For: metal articles, namely, key
                                                         fobs, key chains and license plate
                                                         holders in class 006

                                                         For: Knife sheaths in class 008

                                                         For: Necklaces, earrings, pins of
                                                         non-precious metals, clocks and
                                                         watches in class 014

                                                         For: Children’s books, bumper
                                                         stickers, removable tattoos,
                                                         pressure sensitive decals,
                                                         checkbook covers, and playing
                                                         cards in class 016

                                                         For: Leather goods, namely,
                                                         purses, wallets, duffle bags,
                                                         motorcycle saddle bags, and key
                                                         fobs in class 018

                                                         For: Mirrors in class 020

                                                         For: Mugs, drinking glasses,
                                                         coasters, decanters, cups, and
                                                         plastic mugs in class 021

                                                         For: Towels, and bed spreads in
                                                         class 024

                                                         For: Sweat pants, sweaters,
                                                         suspenders, scarves, bandanas,
                                                         leather clothing, namely, jackets,
                                                         vests, gloves, jeans, chaps, tops,
                                                         boots, shorts, caps, belts, and parts
                                                         of footwear, namely boot tips, in

                                     3
Case: 1:19-cv-03547 Document #: 38 Filed: 07/08/19 Page 4 of 30 PageID #:3465




                                                         class 025

                                                         For: Stuffed toy animals, toy
                                                         banks, and model kits in class 028

                                                         For: Cigarette cases, lighter cases,
                                                         and cigarette lighters in class 034

1,311,457     HARLEY-DAVIDSON            Dec. 25, 1984   For: Repair and Servicing of
                                                         Motorcycles in class 037

                                                         For: Retail store services in the
                                                         field of motorcycles in class 042

1,234,404     HARLEY-DAVIDSON            Apr. 12, 1983   For: Sunglasses and Protective
                                                         Helmets for Motorcyclists in class
                                                         009

                                                         For: Clothing-Namely, Jackets,
                                                         Pants, Shirts, T-Shirts, Vests,
                                                         Jeans, Riding Suits, Bandannas,
                                                         Rain Suits, Shorts, Nightgowns,
                                                         Halters, Underwear, Tank Tops,
                                                         Sweatshirts, Night Shirts, Socks,
                                                         Gloves, Hats, Caps and Boots in
                                                         class 025

1,219,955     HARLEY-DAVIDSON            Dec. 14, 1982   For: Parts and service manuals for
                                                         motorcycles, parts catalogs for
                                                         motorcycles, newsletters and
                                                         magazines dealing with
                                                         motorcycles, calendars, posters,
                                                         and decals in class 016

1,078,871     HARLEY-DAVIDSON            Dec. 06, 1977   For: Vehicles-namely,
                                                         motorcycles in class 012

526,750                                  Jun. 27, 1950   For: Motorcycles and structural
                                                         parts thereof; accessories-namely,
                                                         intermediate stands, seats, foot
                                                         rests and extensions, windshields,
                                                         fender tips, exhaust stacks, grips,
                                                         name plates, saddle covers,
                                                         luggage carriers, license frames,
                                                         foot pedal pads, tandem seats, foot
                                                         rests, and rear view mirrors in

                                     4
Case: 1:19-cv-03547 Document #: 38 Filed: 07/08/19 Page 5 of 30 PageID #:3466




                                                         classes 007, 012, 022, and 027
508,160       HARLEY-DAVIDSON            Apr. 05, 1949   For: Electric lamps and spare parts
                                                         for same; spark plugs; and electric
                                                         signs in classes 007, 009, 011,
                                                         012, and 015

507,163       HARLEY-DAVIDSON            Mar. 01, 1949   For: Motorcycle shirts; sweaters;
                                                         breeches; neckties; coveralls; rain
                                                         coats and hats; jackets; helmets;
                                                         caps; and boots in class 025

1,708,362           HARLEY               Aug. 18, 1992   For: Embroidered patches for
                                                         clothing in class 026

1,683,455           HARLEY               Apr. 14, 1992   For: Shirts, tank tops, boots, and
                                                         sweatshirts in class 025

1,406,876           HARLEY               Aug. 26, 1986   For: Clothing; namely--tee shirts
                                                         for men, women and children; knit
                                                         tops for women and girls; and
                                                         children's shirts in class 025

1,352,679           HARLEY               Aug. 06, 1985   For: Motorcycles in class 012

4,955,539           HARLEY               May 10, 2016    For: Watches, rings, bracelets,
                                                         necklaces, earrings, pins being
                                                         jewelry; jewelry, namely, wrist
                                                         cuffs, pendants, charms and ride
                                                         beads for making jewelry in class
                                                         014

1,793,137      HARLEY OWNERS             Sep. 14, 1993   For: Hunting knives, pocket
                   GROUP                                 knives and knife cases in class 008

                                                         For: Road atlases, newsletters,
                                                         magazines relating to
                                                         motorcycling, playing cards, and
                                                         decals in class 016

                                                         For: Key fobs, luggage, tote bags,
                                                         and travel bags in class 018

                                                         For: Plastic and ornamental pins
                                                         and badges in class 020

                                                         For: Glasses, mugs, cups, and

                                     5
Case: 1:19-cv-03547 Document #: 38 Filed: 07/08/19 Page 6 of 30 PageID #:3467




                                                         insulated can holders in class 021

                                                         For: Textile flags and banners in
                                                         class 024

                                                         For: Clothing, namely, shirts,
                                                         sweatshirts, t-shirts, caps, hats,
                                                         jacket, vests, and bandanas in class
                                                         025

                                                         For: Belt buckles and ornamental
                                                         patches in class 026

1,654,280              HD                Aug. 20, 1991   For: Jewelry, namely lapel pins,
                                                         earrings, necklaces and bracelets
                                                         in class 014

1,597,427              HD                May 22, 1990    For: Leather goods, namely,
                                                         wallets and ladies’ purses in class
                                                         018
2,315,877              HD                Feb. 8, 2000    For: Shirts, jackets, vests, T-shirts,
                                                         nightgowns, sweatshirts,
                                                         nightshirts, gloves, hats, leather
                                                         gloves in class 025
1,534,449              HD                Apr. 11, 1989   For: Decorative cloth patches and
                                                         belt buckles of non-precious metal
                                                         in class 026
2,042,130              HD                Mar. 4, 1997    For: Cigarette lighters, cigarette
                                                         cases not made of precious metals,
                                                         and holders for cigarette lighters
                                                         not made of precious metals in
                                                         class 034
1,716,992             HOG                Sep. 15, 1992   For: Metal badges; figurines made
                                                         of metal in class 006

                                                         For: Clocks, watches, jewelry of
                                                         precious and non-precious
                                                         metal, namely, pins, charms,
                                                         earrings, bracelets, necklaces, and
                                                         rings; ornamental lapel pins;
                                                         ashtrays, cigarette cases and
                                                         holders of cigarette lighters of
                                                         precious metals; belt buckles
                                                         of precious metal in class 014



                                     6
Case: 1:19-cv-03547 Document #: 38 Filed: 07/08/19 Page 7 of 30 PageID #:3468




                                                         For: Greeting cards, road atlas,
                                                         posters, calendars, newsletters,
                                                         books and magazines relating to
                                                         motorcycling, paper banners
                                                         relating to motorcycling, playing
                                                         cards, decals, note paper, pens and
                                                         pencils, checkbook clutches in
                                                         class 016

                                                         For: Drinking steins; glassware,
                                                         namely, plates, cup saucers,
                                                         glasses and other containers for
                                                         food and beverage; mugs, cups,
                                                         insulated can holders,
                                                         commemorative plates,
                                                         toothbrushes, quencher cups and
                                                         figurines made of ceramic,
                                                         porcelain and glass; leather can,
                                                         glass and mug holders in class 021

                                                         For: Flags and banners not of
                                                         paper in class 024

                                                         For: Clothing, namely, shirts,
                                                         sweatshirts, t-shirts, caps, hats,
                                                         jackets, vests, socks, shoes, boots,
                                                         scarves, belts, sweat pants,
                                                         pants, bandanas, gloves,
                                                         suspenders, chaps, rainsuits, and
                                                         mittens in class 025

                                                         For: Belt buckles not of precious
                                                         metals, ornamental pins and
                                                         embroidered patches for clothing
                                                         in class 026

1,263,936                                Jan. 17, 1984   For: Medallions and non-luminous
                                                         non-mechanical signs made
                                                         primarily of metal and
                                                         plastic in class 006

                                                         For: Sunglasses, battery chargers,
                                                         protective motorcycle crash
                                                         helmets and luminous signs in
                                                         class 009



                                     7
Case: 1:19-cv-03547 Document #: 38 Filed: 07/08/19 Page 8 of 30 PageID #:3469




                                                         For: Electric lamps in class 011

                                                         For: Mud flaps, fuel door plates,
                                                         air cleaners, radio caddies,
                                                         motorcycle tank and fender sets,
                                                         leather motorcycle bags and
                                                         motorcycles in class 012

                                                         For: Jewelry - namely, necklaces,
                                                         rings and key fobs in class 014

                                                         For: Posters, paper decals and
                                                         playing cards in class 016

                                                         For: Wallets in class 018

                                                         For: Decorative wall plaques and
                                                         mirrors in class 020

                                                         For: Mugs and insulated drinking
                                                         steins in class 021

                                                         For: Towels in class 024

                                                         For: Clothing - namely, t-shirts,
                                                         jackets, blue jeans, sweat shirts,
                                                         underwear, bandanas, headwear,
                                                         socks, boots, cycle riding suits,
                                                         belts and suspenders in class 025

                                                         For: Embroidered patches, belt
                                                         buckles and lapel, hat and stick
                                                         pins all of nonprecious metals in
                                                         class 026

                                                         For: Cigarette lighters in class 034

4,601,391                                Sep. 09, 2014   For: Cell phone covers in class
                                                         009




                                     8
Case: 1:19-cv-03547 Document #: 38 Filed: 07/08/19 Page 9 of 30 PageID #:3470




3,559,365                                Jan. 13, 2009   For: House mark for a line of
                                                         motorcycles, structural parts for
                                                         motorcycles, and related
                                                         motorcycle accessories, namely,
                                                         seats, backrests, decorative fuel
                                                         tank panels, transmission gears,
                                                         fuel tanks, wheel sprockets, gear
                                                         shifts, clutches, battery covers and
                                                         straps, front, rear, and intermediate
                                                         kickstands, hub caps, shift knobs,
                                                         foot rests and extensions,
                                                         windshields, leg shields, fender
                                                         tips, brake pedals, handlebar grips,
                                                         safety guards, namely, bars for
                                                         attachment to motorcycles,
                                                         steering dampers, shock absorbers,
                                                         spare wheels, spare wheel carriers,
                                                         boot guards, namely, mud flaps
                                                         and fenders, saddle covers,
                                                         luggage carriers, license plate
                                                         frames, handlebar cross bars, foot
                                                         pedal pads, tank and fender pads,
                                                         rearview mirrors, fenders and
                                                         skirts, and wheel balance weights
                                                         in class 012

3,393,839                                Mar. 11, 2008   For: House mark for a full line of
                                                         clothing, footwear and headwear
                                                         in class 025




3,185,946                                Dec. 19, 2006   For: Jackets, baseball hats, caps,
                                                         shirts and T-shirts in class 025




                                     9
Case: 1:19-cv-03547 Document #: 38 Filed: 07/08/19 Page 10 of 30 PageID #:3471




1,711,882                                 Sep. 01, 1992   For: Embroidered patches for
                                                          clothing in class 026




1,660,539                                 Oct. 15, 1991   For: Knives; namely, buck knives,
                                                          sporting and hunting knives,
                                                          folding pocket knives, knife cases
                                                          therefor, and tool kits comprising
                                                          wrenches and pliers in class 008

                                                          For: sunglasses, and motorcycle
                                                          parts; namely, gauges, batteries,
                                                          and cruise controls in class 009

                                                          For: Flashlights in class 011

                                                          For: motorcycles and motorcycle
                                                          parts; namely, air cleaners, drive
                                                          belts, belt guards, brakes, chains,
                                                          clutches, crankcases, engine
                                                          cylinders, fenders and fender
                                                          supports, footboards, forks, fuel
                                                          tanks, leg guards, handlebars,
                                                          cylinder heads, mirrors, oil filters,
                                                          oil pumps, seats, shock absorbers,
                                                          backrests, wheels, and windshields
                                                          in class 012


                                                          For: Ankle bracelets, bracelets,
                                                          earrings, necklaces, rings, tie
                                                          tacks, watch bands, watches, wall
                                                          clocks, and ornamental lapel pins
                                                          in class 014

                                                          For: Books about motorcycles,
                                                          calendars, decals, pens, photo
                                                          albums, posters, and removable
                                                          tattoos in class 016

                                                          For: Holders for cans in the nature
                                                          of a rubber cylinder, duffle bags,

                                     10
Case: 1:19-cv-03547 Document #: 38 Filed: 07/08/19 Page 11 of 30 PageID #:3472




                                                      garment bags, key fobs, suitcases,
                                                      and wallets in class 018

                                                      For: Wall mirrors and wall plaques
                                                      in class 020

                                                      For: Drinking glasses, mugs, and
                                                      can holders in the nature of an
                                                      insulated rubber cylinder in class
                                                      021

                                                      For: Towels in class 024

                                                      For: Belts, chaps, denim pants,
                                                      gloves, hats, caps, jackets,
                                                      neckties, night shirts, pants, rain
                                                      suits, shirts, socks, suspenders,
                                                      sweaters, sweatshirts, tank tops,
                                                      athletic shoes, shoes, boots, t-
                                                      shirts, underwear, vests and
                                                      wristbands in class 025

                                                      For: Belt buckles not made of
                                                      precious metal, boot chains, and
                                                      embroidered patches for clothing
                                                      in class 026

                                                      For: Automobile floor mats in
                                                      class 027

                                                      For: Toy trucks in class 028

                                                      For: Beer in class 032

                                                      For: Lighter holders, cigarette
                                                      cases, lighter cases, and lighters,
                                                      all of the foregoing not being
                                                      made of precious metal in class
                                                      034




                                     11
Case: 1:19-cv-03547 Document #: 38 Filed: 07/08/19 Page 12 of 30 PageID #:3473




1,263,936                                 Jan. 17, 1984   For: Medallions and non-luminous
                                                          non-mechanical signs made
                                                          primarily of metal and plastic in
                                                          class 006

                                                          For: Sunglasses, battery chargers,
                                                          protective motorcycle crash
                                                          helmets and luminous signs in
                                                          class 009

                                                          For: Electric lamps in class 011

                                                          For: Mud flaps, fuel door plates,
                                                          air cleaners, radio caddies,
                                                          motorcycle tank and fender sets,
                                                          leather motorcycle bags and
                                                          motorcycles in class 012

                                                          For: Jewelry-Namely, Necklaces,
                                                          Rings, and Key Fobs in class 014

                                                          For: Posters, paper decals and
                                                          playing cards in class 016

                                                          For: Wallets in class 018

                                                          For: Decorative Wall Plaques and
                                                          Mirrors in class 020

                                                          For: Mugs and Insulated Drinking
                                                          Steins in class 021

                                                          For: Towels in class 024

                                                          For: Clothing-Namely, T-Shirts,
                                                          Jackets, Blue Jeans, Sweat Shirts,
                                                          Underwear, Bandanas, Headwear,
                                                          Socks, Boots, Cycle Riding Suits,
                                                          Belts and Suspenders in class 025

                                                          For: Embroidered patches, belt
                                                          buckles and lapel, hat and stick
                                                          pins all of non-precious metals in
                                                          class 026

                                                          For: Cigarette lighters in class 034

                                     12
Case: 1:19-cv-03547 Document #: 38 Filed: 07/08/19 Page 13 of 30 PageID #:3474




1,205,380                              Aug. 17, 1982      For: Motorcycles in class 012

                                                          For: Clothing-Namely, T-Shirts in
                                                          class 025




1,224,868                                 Jan. 25, 1983   For: Decorative Items for
                                                          Motorcycles-Namely, Medallions
                                                          in class 006

                                                          For: Fitted Motorcycle Covers in
                                                          class 012

                                                          For: Key Ring Fobs in class 014

                                                          For: General Purpose Decals;
                                                          Decorative Items for Motorcycles-
                                                          Namely, Decals, and Metallic Foil
                                                          Decals in class 016

                                                          For: Drinking Cups and Mugs in
                                                          class 021

                                                          For: Clothing-Namely, Jackets, T-
                                                          Shirts, Tank Tops, Sweat Shirts,
                                                          Bandannas, Hats, Caps, and Boots
                                                          in class 025

                                                          For: Stick, Lapel, and Hat Pins,
                                                          All of Nonprecious Metals, and
                                                          Decorative Cloth Patches in class
                                                          026

                                                          For: Cigarette Lighters in class
                                                          034




                                     13
Case: 1:19-cv-03547 Document #: 38 Filed: 07/08/19 Page 14 of 30 PageID #:3475




2,376,674                              Aug. 15, 2000    For: Metal locks in class 006

                                                        For: Motorcycle parts, namely,
                                                        spark plugs in class 007

                                                        For: Optical and safety equipment,
                                                        namely, sunglasses and
                                                        motorcycle helmets in class 009

                                                        For: Motorcycle parts, namely,
                                                        mirrors, drive belts made of
                                                        rubber, swing arm pivot covers,
                                                        axle nut covers, handgrips, oil
                                                        pump covers, air cleaner covers,
                                                        derby covers, caliper covers, seats,
                                                        brake pedals, motorcycle
                                                        saddlebags, saddlebag liners, timer
                                                        covers and fender tips in class 012

                                                        For: Jewelry in class 014

                                                        For: Leather goods, namely
                                                        traveling bags and saddlery in
                                                        class 018

                                                        For: Leather gloves in class 025

1,741,456                               Dec. 22, 1992   For: Embroidered patches and belt
                                                        buckles not of precious metals in
                                                        class 026




1,511,060                              Nov. 01, 1988    For: Clothing, namely, boots,
                                                        sweat shirts, jeans, hats, caps,
                                                        scarves, motorcycle riding suits,
                                                        neck ties, shirts, t-shirts, jackets,
                                                        vest, ladies tops, bandanas in class
                                                        025




                                     14
Case: 1:19-cv-03547 Document #: 38 Filed: 07/08/19 Page 15 of 30 PageID #:3476




3,447,304                                 Jun. 17, 2008   For: A full line of clothing in class
                                                          025




4,487,292                                 Feb. 25, 2014   For: Motorcycles and structural
                                                          parts therefore in class 012




4,487,293                                 Feb. 25, 2014   For: Motorcycle modification and
                                                          customization; providing a web
                                                          site featuring information
                                                          regarding motorcycle
                                                          customization services; providing
                                                          consultation services regarding
                                                          motorcycle customization in class
                                                          037

3,697,874                                 Oct. 20, 2009   For: Motorcycles and structural
                                                          parts therefor in class 012




3,697,875                                 Oct. 20, 2009   For: Shirts, hats, caps in class 025




                                     15
Case: 1:19-cv-03547 Document #: 38 Filed: 07/08/19 Page 16 of 30 PageID #:3477




3,074,276                              Mar. 28, 2006      For: Metal key chains in class 006




3,018,481                              Nov. 22, 2005      For: Ornamental novelty pins in
                                                          class 026




2,979,002                                 Jul. 26, 2005   For: Drinking glasses, mugs, and
                                                          beverage glassware in class 021




2,973,501                                 Jul. 19, 2005   For: Bandannas, jackets, shirts,
                                                          caps, hats, T-shirts, and leather
                                                          jackets in class 025




                                     16
Case: 1:19-cv-03547 Document #: 38 Filed: 07/08/19 Page 17 of 30 PageID #:3478




4,601,394                                 Sep. 09, 2014   For: Cell phone covers in class
                                                          009




3,304,863                                 Oct. 02, 2007   For: Metal key fobs and non-
                                                          luminous and non-mechanical
                                                          metal signs in class 006




4,844,360                              Nov. 03, 2015      For: Parts of motorcycles,
                                                          excluding parts of all motors and
                                                          engines, namely, derby covers, air
                                                          cleaner trim, timer covers, battery
                                                          cover band, fuel caps, brake
                                                          caliper inserts, fender skirts,
                                                          console doors, head lamp visors,
                                                          medallions, foot pegs, gearshift
                                                          linkages, foot board covers,
                                                          handlebar clamps, hand grips, fuel
                                                          gauges, guard rail inserts, axle nut
                                                          covers, breather end cap, valve
                                                          stem caps, foot boards, turn signal
                                                          visors, pivot bolt covers, tank
                                                          panel, fender tip lens kit, console
                                                          insert, air cleaner cover,
                                                          decorative end caps, mirrors and
                                                          mounting hardware for the
                                                          aforesaid goods in class 012




                                     17
Case: 1:19-cv-03547 Document #: 38 Filed: 07/08/19 Page 18 of 30 PageID #:3479




4,771,442                                 Jul. 14, 2015   For: A full line of jewelry in class
                                                          014




4,528,269                               May 13, 2014      For: Jewelry, namely, earrings,
                                                          necklaces in class 014




4,465,604                                 Jan. 14, 2014   For: Clothing, namely, shirts, hats,
                                                          caps, belts, jackets, gloves,
                                                          sweatshirts, lounge pants, and
                                                          wrist bands in class 025




4,465,650                                 Jan. 14, 2014   For: Motorcycles and structural
                                                          parts therefor in class 012




5,346,467                              Nov. 28, 2017      For: Motorcycle headlamp in class
                   DAYMAKER
                                                          011



                                     18
Case: 1:19-cv-03547 Document #: 38 Filed: 07/08/19 Page 19 of 30 PageID #:3480




1,316,576                                 Jan. 29, 1985   For: Motorcycle electrical parts,
                                                          namely, coils, brushes, armatures,
                                                          generators in class 007

                                                          For: Motorcycle parts, namely
                   EAGLE IRON
                                                          gear shafts, starters, clutches,
                                                          sprockets, battery covers and
                                                          straps, air cleaners and filters in
                                                          class 012

3,818,854                                 Jul. 13, 2010   For: Non-luminous, non-
                                                          mechanical tin signs, non-
                     FAT BOY                              luminous and non-mechanical
                                                          metal signs in class 006

5,346,443                              Nov. 28, 2017      For: Helmets in class 009
                      FXRG
5,493,726                                 Jun. 12, 2018   For: Eyewear, body armor in class
                      FXRG                                009

2,530,093                                 Jan. 15, 2002   For: Jackets, coats, suits, gloves
                      FXRG                                and pants in class 025

2,817,659                                 Feb. 24, 2004   For: Clothing, namely belts, coats,
                                                          jackets, caps, hats, head wear, knit
                                                          hats, gloves, jeans, pants, chaps,
                                                          shorts, shirts, sweaters, halter tops,
                                                          tank tops, T-shirts, sweatshirts,
                                                          sweat pants, head bands, leather
                                                          coats, leather jackets, leather
                MOTORCLOTHES                              pants,
                                                          leather chaps, leather vests,
                                                          nightgowns, night shirts, pajamas,
                                                          rain coats, rain suits, scarves,
                                                          lingerie, underwear, vests, and
                                                          wristbands; footwear; namely,
                                                          shoes and boots in class 025

3,734,072                                 Jan. 5, 2010    For: Caps, jackets, shirts, and
                SCREAMIN’ EAGLE                           sweatshirts; t-shirts in class 025

1,434,821                              Mar. 31, 1987      For: Jackets in class 025
                    WILLIE G




                                     19
  Case: 1:19-cv-03547 Document #: 38 Filed: 07/08/19 Page 20 of 30 PageID #:3481




   2,892,609                                        Oct. 12, 2004   For: Clothing, namely jackets,
                                                                    shirts in class 025




                    “Orange Stripe Design”
                     (a wide orange stripe
                    outlined by two narrow
                            stripes)


   3,110,597                                        Jun 27, 2006    For: Motorcycles and motorcycle
                         STREET BOB                                 structural parts in class 012


       THIS COURT FURTHER FINDS that injunctive relief previously granted in the

Temporary Restraining Order (“TRO”) should remain in place through the pendency of this

litigation and that issuing this Preliminary Injunction is warranted under Federal Rule of Civil

Procedure 65. Evidence submitted in support of this Motion and in support of Harley-Davidson’s

previously granted Motion for Entry of a Temporary Restraining Order establishes that Harley-

Davidson has demonstrated a likelihood of success on the merits; that no remedy at law exists; and

that Harley-Davidson will suffer irreparable harm if the injunction is not granted. Specifically,

Harley-Davidson has proved a prima facie case of trademark infringement because (1) the

HARLEY-DAVIDSON Trademarks are distinctive marks and are registered with the U.S. Patent

and Trademark Office on the Principal Register, (2) Defendants are not licensed or authorized to

use any of the HARLEY-DAVIDSON Trademarks, and (3) Defendants’ use of the HARLEY-

DAVIDSON Trademarks is causing a likelihood of confusion as to the origin or sponsorship of

Defendants’ products with Harley-Davidson.            Furthermore, Defendants’ continued and

unauthorized use of the HARLEY-DAVIDSON Trademarks irreparably harms Harley-Davidson

through diminished goodwill and brand confidence, damage to Harley-Davidson’s reputation, loss



                                               20
     Case: 1:19-cv-03547 Document #: 38 Filed: 07/08/19 Page 21 of 30 PageID #:3482




of exclusivity, and loss of future sales. Monetary damages fail to address such damage and,

therefore, Harley-Davidson has an inadequate remedy at law. Moreover, the public interest is

served by entry of this Preliminary Injunction to dispel the public confusion created by

Defendants’ actions. As such, this Court orders that:

1.       Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

         and all persons acting for, with, by, through, under or in active concert with them be

         preliminarily enjoined and restrained from:

         a. using the HARLEY-DAVIDSON Trademarks or any reproductions, counterfeit copies

            or colorable imitations thereof in any manner in connection with the distribution,

            marketing, advertising, offering for sale, or sale of any product that is not a genuine

            Harley-Davidson product or not authorized by Harley-Davidson to be sold in

            connection with the HARLEY-DAVIDSON Trademarks;

         b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

            Harley-Davidson product or any other product produced by Harley-Davidson, that is

            not Harley-Davidson’s or not produced under the authorization, control or supervision

            of Harley-Davidson and approved by Harley-Davidson for sale under the HARLEY-

            DAVIDSON Trademarks;

         c. committing any acts calculated to cause consumers to believe that Defendants’ products

            are those sold under the authorization, control or supervision of Harley-Davidson, or

            are sponsored by, approved by, or otherwise connected with Harley-Davidson;

         d. further infringing the HARLEY-DAVIDSON Trademarks and damaging Harley-

            Davidson’s goodwill; and




                                                  21
     Case: 1:19-cv-03547 Document #: 38 Filed: 07/08/19 Page 22 of 30 PageID #:3483




         e. manufacturing, shipping, delivering, holding for sale, transferring or otherwise moving,

             storing, distributing, returning, or otherwise disposing of, in any manner, products or

             inventory not manufactured by or for Harley-Davidson, nor authorized by Harley-

             Davidson to be sold or offered for sale, and which bear any of Harley-Davidson’s

             trademarks, including the HARLEY-DAVIDSON Trademarks, or any reproductions,

             counterfeit copies or colorable imitations thereof.

2.       Defendants and any third party with actual notice of this Order who is providing services

         for any of the Defendants, or in connection with any of the Online Marketplace Accounts

         or other online marketplace accounts operated by Defendants, including, without

         limitation, any online marketplace platforms such as iOffer, eBay, AliExpress, Alibaba,

         Amazon, Wish.com, and Dhgate, web hosts, sponsored search engine or ad-word

         providers, credit cards, banks, merchant account providers, third party processors and other

         payment processing service providers, and Internet search engines such as Google, Bing,

         and Yahoo (collectively, the “Third Party Providers”) shall, within five (5) business days

         after receipt of such notice, provide to Harley-Davidson expedited discovery, including

         copies of all documents and records in such person’s or entity’s possession or control

         relating to:

         a. the identities and locations of Defendants, their agents, servants, employees,

             confederates, attorneys, and any persons acting in concert or participation with them,

             including all known contact information, including any and all associated e-mail

             addresses;

         b. the nature of Defendants’ operations and all associated sales, methods of payment for

             services and financial information, including, without limitation, identifying



                                                  22
     Case: 1:19-cv-03547 Document #: 38 Filed: 07/08/19 Page 23 of 30 PageID #:3484




            information associated with the Defendant Internet Stores and Defendants’ financial

            accounts, as well as providing a full accounting of Defendants’ sales and listing history

            related to their respective Defendant Internet Stores;

         c. any of the Defendant Internet Stores;

         d. any other online marketplace accounts registered by Defendants; and

         e. any financial accounts owned or controlled by Defendants, including their agents,

            servants, employees, confederates, attorneys, and any persons acting in concert or

            participation with them, including such accounts residing with or under the control of

            any banks, savings and loan associations, payment processors or other financial

            institutions including, without limitation, PayPal, Alipay, Amazon Pay, Wish.com, or

            other merchant account providers, payment providers, third party processors, and credit

            card associations (e.g., MasterCard and VISA).

3.       Upon Harley-Davidson’s request, those in privity with Defendants and those with notice

         of the injunction, including the Third Party Providers as defined in Paragraph 4, shall,

         within five (5) business days after receipt of such notice:

         a. disable and cease providing services being used by Defendants, currently or in the

            future, to engage in the sale of goods using the HARLEY-DAVIDSON Trademarks;

         b. disable and cease displaying any advertisements used by or associated with Defendants

            in connection with the sale of counterfeit and infringing goods using the HARLEY-

            DAVIDSON Trademarks; and

         c. take all steps necessary to prevent links to the Defendant Internet Stores identified on

            Schedule A from displaying in search results, including, but not limited to, removing

            links to the Defendant Internet Stores from any search index.



                                                  23
     Case: 1:19-cv-03547 Document #: 38 Filed: 07/08/19 Page 24 of 30 PageID #:3485




4.       Defendants and any persons in active concert or participation with them who have actual

         notice of this Order shall be temporarily and preliminarily restrained and enjoined from

         transferring or disposing of any money or other of Defendants’ assets until further ordered

         by this Court.

5.       Any Third Party Providers, including PayPal, Inc. (“PayPal”), Wish.com, Alipay, and

         Amazon Pay, shall, within two (2) business days of receipt of this Order, for any Defendant

         or any of the Defendant Internet Stores:

         a. locate all accounts and funds connected to Defendants or Defendant Internet Stores,

            including, but not limited to, any PayPal, Wish.com, Alipay, and/or Amazon Pay

            accounts connected to the information listed in Schedule A hereto, the e-mail addresses

            identified in Exhibit 3 to the Declaration of Adraea M. Brown, and any e-mail addresses

            provided for Defendants by third parties; and

         b. restrain and enjoin any such accounts or funds that are not U.S.-based from transferring

            or disposing of any money or other of Defendants’ assets until further ordered by this

            Court.

6.       Harley-Davidson may provide notice of these proceedings to Defendants, including service

         of process pursuant to Fed. R. Civ. P. 4(f)(3), by electronically publishing a link to the

         Amended Complaint, this Order and other relevant documents on a website and by sending

         an e-mail to the e-mail addresses identified in Exhibit 3 to the Declaration of Adraea M.

         Brown and any e-mail addresses provided for Defendants by third parties that includes a

         link to said website. The Clerk of the Court is directed to issue a single original summons

         in the name of “46GPFORTYSIX STORE and all other Defendants identified in the

         Amended Complaint” that shall apply to all Defendants. The combination of providing



                                                    24
     Case: 1:19-cv-03547 Document #: 38 Filed: 07/08/19 Page 25 of 30 PageID #:3486




         notice via electronic publication and e-mail, along with any notice that Defendants receive

         from payment processors, shall constitute notice reasonably calculated under all

         circumstances to apprise Defendants of the pendency of the action and afford them the

         opportunity to present their objections.

7.       Harley-Davidson’s Amended Complaint [12] and Exhibit 1 thereto [12-1], Schedule A to

         the Complaint [11] and the Amended Complaint [12-2], Exhibit 3 to the Declaration of

         Adraea M. Brown [17], and the TRO [26] are unsealed.

8.       Any Defendants that are subject to this Order may appear and move to dissolve or modify

         the Order on two days’ notice to Harley-Davidson or on shorter notice as set by this Court.

9.       The $10,000 bond posted by Harley-Davidson shall remain with the Court until a Final

         disposition of this case or until this Preliminary Injunction is terminated.

                                                IT IS SO ORDERED.

DATED: July _____, 2019
                                                _____________________________________
                                                Gary Feinerman United States District Judge




                                                    25
 Case: 1:19-cv-03547 Document #: 38 Filed: 07/08/19 Page 26 of 30 PageID #:3487




            H-D U.S.A., LLC v. 46GPFORTYSIX Store, et al. - Case No. 19-cv-3547

                                    Schedule A
No.   Defendant Name / Alias                    No.   Defendant Name / Alias
  1   46GPFORTYSIX Store                          2   +8618355115692 Store
  3   AHP HELMETS Store                           4   Ancy YI factory Store
  5   Ao Mi Ke Rong Official Store                6   AtubeixMotoCar Store
  7   Beads House                                 8   Bo Costumes World Store
  9   C & c. motocycle helmet and                10   capacete Store
      accessories Inc.
 11   Casque de chevalier Store                  12   Champrint Store
 13   China Cloth                                14   Chopper Store
 15   Customes World                             16   Cyclegear Brand Store
 17   dengloushangmao Store                      18   Dolon Jewelry
 19   Dpsprue Factory Store                      20   Emmanuel Store
 21   Factory direct sales floating              22   For A Wouderful Car Enjoyment Store
      charms(min order is 10USD)
 23   GPCROSS Store                              24   Guangzhou XianFu Trading Co,ltd
 25   Handmade painting Store                    26   Harry's Art Jewels Store
 27   HBN Store                                  28   HLLZH Official Store
 29   ian's Lingerie Store                       30   kim feng's store
 31   LDMET professional+ Store                  32   Listen to Snowing World Store
 33   Little MingLou Store                       34   Macey Store
 35   MaggieFan Store                            36   Masonic Gifts Store
 37   MJ MOTOR Store                             38   Motorcycle & Automobile Parts Store
 39   MOTORIDER Store                            40   Mounsi store Store
 41   MRM Store                                  42   NFSEPGO DP Offroad Lights Store
 43   NINEN Store                                44   paylor Lover Store
 45   Remodel-888 Store                          46   Roulan Motorcycle supplies Store
 47   Route 11's Store                           48   Shenzhen No1 sports supermarket
 49   shop zl761225 Store                        50   Shop2842097 Store
 51   Shop3481043 Store                          52   Shop3979020 Store
 53   Skyline Store                              54   TAFREE Official Store
 55   TNOOG Car Motorcyle lighting &             56   Transauto
      Accessories Store
 57   Typhoon Racing Store                       58 Valentine Accessories Store
 59   VAMOOSY - Store                            60 VECCHIO MOTORCYCLE SUPPLIES
                                                    Store
 61 Wendy murals Store                           62 WIPU.2 Store
 63 YIMING JEWEIRY STORE                         64 YogaGift Store
 65 YssiLynn Y L Store                           66 YSY Autoparts Store

                                           26
 Case: 1:19-cv-03547 Document #: 38 Filed: 07/08/19 Page 27 of 30 PageID #:3488




No.   Defendant Name / Alias                 No.   Defendant Name / Alias
 67   Yueqing Tian'e Store                    68   YUZHEJIE Store
 69   ZHONGWANG GVUSMIL Store                 70   ZongDi Store
 71   ZSQH Piranha1 Store                     72   Angelove Trendy Store
 73   BABY211 Store                           74   Bakuis Car Motor Led Lights Parts
                                                   Store
 75   Bobo's sports store                     76   China Very Good Store
 77   cn1525418153etd Store                   78   cuper happy1 Store
 79   dan k Store                             80   Dance Costume Dress Factory
 81   DAZHA911 Store                          82   Diane Store
 83   Dressing youself Store                  84   DU Store
 85   Dulipyu Store                           86   enthusiasm Store
 87   Ericwei Light Factary Store             88   Factory Car Motor Lights Parts Store
 89   Four seasons authentic Store            90   FOX5 Tees Shirt Store
 91   GILAG BAIXIANGGUO Store                 92   HongPeng Yang
 93   huilin jewel Store                      94   j ames's store
 95   jiaofu Drop shipping Store              96   Knight expert
 97   LEOPANDA 4 Store                        98   LKY816816 Store
 99   MagicLoves Store                       100   MAIIDEN Manufacturer Store
101   MOLI MEN Store                         102   Motorcycle Center Store
103   MotorcycleHelmet Store                 104   NIC-LIGHT round headlight Store
105   oushifushi Store                       106   PandW Store
107   Personality men jewellery Store        108   personalityprintedtee Store
109   Playful Tees Store                     110   PTDDYI Store
111   qiaodan Store                          112   sanswang2018 Store
113   Screaming motorcycle Store             114   Shop3243051 Store
115   Shop3898003 Store                      116   Shop4401081 Store
117   Shop4534015 Store                      118   Shop4675007 Store
119   Shop4682020 Store                      120   Shop4816005 Store
121   Shop4872172 Store                      122   Shop4883009 Store
123   Shop4968046 Store                      124   Shop4972088 Store
125   Shop4978079 Store                      126   Shop4989247 Store
127   Shop5007359 Store                      128   Shop5023082 Store
129   sillyboytshirts Store                  130   Skullcitytshirts Store
131   Small & Beautiful Store                132   Smithcool Store
133   Song Store                             134   SUZIYAN A Store
135   SXSYHD Official Store                  136   takerlama My-COS Store
137   TCMT Authorization Store               138   Tees workshop Store
139   teesrping Store                        140   tgsuppliesuk Store
141   The Emperor Shop Store                 142   Tony yu store



                                        27
 Case: 1:19-cv-03547 Document #: 38 Filed: 07/08/19 Page 28 of 30 PageID #:3489




No. Defendant Name / Alias                  No. Defendant Name / Alias
143 TshirtLink Store                        144 VEMIKYSION Manufacturer of Car
                                                Light Store
145 xianger Store                           146 XiaoChong Store
147 YK UNCLE Official Store                 148 YXSM Garments Store
149 ZOGGA CLOTH Store

No.   Defendant Marketplace URL             No.   Defendant Marketplace URL
  1   aliexpress.com/store/2952006            2   aliexpress.com/store/3494015
  3   aliexpress.com/store/2070139            4   aliexpress.com/store/1361689
  5   aliexpress.com/store/521819             6   aliexpress.com/store/3473011
  7   aliexpress.com/store/412124             8   aliexpress.com/store/4601014
  9   aliexpress.com/store/1758421           10   aliexpress.com/store/3632008
 11   aliexpress.com/store/4398091           12   aliexpress.com/store/4751011
 13   aliexpress.com/store/928505            14   aliexpress.com/store/2402109
 15   aliexpress.com/store/2222108           16   aliexpress.com/store/803735
 17   aliexpress.com/store/4406019           18   aliexpress.com/store/218962
 19   aliexpress.com/store/4530030           20   aliexpress.com/store/3512097
 21   aliexpress.com/store/900783            22   aliexpress.com/store/3203066
 23   aliexpress.com/store/611814            24   aliexpress.com/store/808694
 25   aliexpress.com/store/2632017           26   aliexpress.com/store/1299465
 27   aliexpress.com/store/2622009           28   aliexpress.com/store/2398066
 29   aliexpress.com/store/4476063           30   aliexpress.com/store/801839
 31   aliexpress.com/store/4516085           32   aliexpress.com/store/2783034
 33   aliexpress.com/store/1095188           34   aliexpress.com/store/4687027
 35   aliexpress.com/store/3632067           36   aliexpress.com/store/414283
 37   aliexpress.com/store/1183300           38   aliexpress.com/store/3363017
 39   aliexpress.com/store/3478033           40   aliexpress.com/store/2881176
 41   aliexpress.com/store/2791152           42   aliexpress.com/store/2165011
 43   aliexpress.com/store/900206003         44   aliexpress.com/store/5002258
 45   aliexpress.com/store/1501530           46   aliexpress.com/store/413106
 47   aliexpress.com/store/4659002           48   aliexpress.com/store/342966
 49   aliexpress.com/store/3204030           50   aliexpress.com/store/2842097
 51   aliexpress.com/store/3481043           52   aliexpress.com/store/3979020
 53   aliexpress.com/store/3901046           54   aliexpress.com/store/340780
 55   aliexpress.com/store/3226055           56   aliexpress.com/store/2172132
 57   aliexpress.com/store/412035            58   aliexpress.com/store/4817159
 59   aliexpress.com/store/4353013           60   aliexpress.com/store/1768322
 61   aliexpress.com/store/3042020           62   aliexpress.com/store/3004034
 63   aliexpress.com/store/2206008           64   aliexpress.com/store/2907018
 65   aliexpress.com/store/3618170           66   aliexpress.com/store/2672090


                                       28
 Case: 1:19-cv-03547 Document #: 38 Filed: 07/08/19 Page 29 of 30 PageID #:3490




No.   Defendant Marketplace URL            No.   Defendant Marketplace URL
 67   aliexpress.com/store/3045015          68   aliexpress.com/store/3891014
 69   aliexpress.com/store/2923076          70   aliexpress.com/store/2164118
 71   aliexpress.com/store/4805085          72   aliexpress.com/store/624869
 73   aliexpress.com/store/4929068          74   aliexpress.com/store/2478037
 75   aliexpress.com/store/921885           76   aliexpress.com/store/4645162
 77   aliexpress.com/store/4689032          78   aliexpress.com/store/4417013
 79   aliexpress.com/store/4410096          80   aliexpress.com/store/1856208
 81   aliexpress.com/store/4973062          82   aliexpress.com/store/2970011
 83   aliexpress.com/store/4479021          84   aliexpress.com/store/3625105
 85   aliexpress.com/store/822839           86   aliexpress.com/store/4433026
 87   aliexpress.com/store/4606017          88   aliexpress.com/store/3511005
 89   aliexpress.com/store/4916076          90   aliexpress.com/store/4647172
 91   aliexpress.com/store/4648127          92   aliexpress.com/supplier-gs/wholesale-
                                                 products/245014101-productlist.html
 93   aliexpress.com/store/906791           94   aliexpress.com/store/712205
 95   aliexpress.com/store/2885122          96   aliexpress.com/store/2182081
 97   aliexpress.com/store/3684098          98   aliexpress.com/store/4990033
 99   aliexpress.com/store/4991403         100   aliexpress.com/store/4384110
101   aliexpress.com/store/4664011         102   aliexpress.com/store/315699
103   aliexpress.com/store/3108023         104   aliexpress.com/store/2912014
105   aliexpress.com/store/4800091         106   aliexpress.com/store/4710108
107   aliexpress.com/store/3473007         108   aliexpress.com/store/4550025
109   aliexpress.com/store/3860036         110   aliexpress.com/store/4968042
111   aliexpress.com/store/4968048         112   aliexpress.com/store/4039078
113   aliexpress.com/store/3853108         114   aliexpress.com/store/3243051
115   aliexpress.com/store/3898003         116   aliexpress.com/store/4401081
117   aliexpress.com/store/4534015         118   aliexpress.com/store/4675007
119   aliexpress.com/store/4682020         120   aliexpress.com/store/4816005
121   aliexpress.com/store/4872172         122   aliexpress.com/store/4883009
123   aliexpress.com/store/4968046         124   aliexpress.com/store/4972088
125   aliexpress.com/store/4978079         126   aliexpress.com/store/4989247
127   aliexpress.com/store/5007359         128   aliexpress.com/store/5023082
129   aliexpress.com/store/4646125         130   aliexpress.com/store/4646084
131   aliexpress.com/store/430235          132   aliexpress.com/store/4688020
133   aliexpress.com/store/4990341         134   aliexpress.com/store/4658049
135   aliexpress.com/store/4994349         136   aliexpress.com/store/1112787
137   aliexpress.com/store/3369007         138   aliexpress.com/store/3886004
139   aliexpress.com/store/3473048         140   aliexpress.com/store/3609015
141   aliexpress.com/store/4249016         142   aliexpress.com/store/122216
143   aliexpress.com/store/3910038         144   aliexpress.com/store/3477056


                                      29
 Case: 1:19-cv-03547 Document #: 38 Filed: 07/08/19 Page 30 of 30 PageID #:3491




No.   Defendant Marketplace URL            No. Defendant Marketplace URL
145   aliexpress.com/store/4970019         146 aliexpress.com/store/4639107
147   aliexpress.com/store/2180093         148 aliexpress.com/store/4917004
149   aliexpress.com/store/4993503




                                      30
